32 U.S. 651
7 Pet. 651
8 L.Ed. 816
STATE OF RHODE ISLAND, Complainant,v.STATE OF MASSACHUSETTS.
January Term, 1833

1
MR. Robbins, solicitor for the complainant, having renewed his motion of last term, in this case, prayed the court to award such process, and in such form, as the court may deem proper.


2
ON consideration of the motion made in this case, it is now here ordered by the court that process of subpoena be and the same is hereby awarded, as prayed for by the complainant, and that said process issue against 'The Commonwealth of Massachusetts.'